Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is vague and indefinite at line 5 for a lack of antecedent basis for “said smartphone” because no smartphone has previously been set forth.  To advance prosecution the term “said smartphone” will be read as –said handheld computing device—which has been previously set forth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rychnovsky (10,555,513).
The device as claimed is disclosed by Rychnovsky with means for determining a required line length 355 to troll a terminal tackle at a predetermined depth 370, wherein said terminal tackle 120 is attached to a fishing line 115, and comprising means 300 for measuring and recording calibration data, wherein said calibration data comprises a plurality of pairs of calibration line length and calibration line angle (the data in the memory of smartphone 300), wherein each said calibration line angle is measured at a water surface position of said fishing line, and a computing device 300, and a software program executing on said computing device wherein said software program provides a means for using said calibration data to derive said required line length for said predetermined depth, whereby adjusting said line rigged with said terminal tackle to said required line length will cause said terminal tackle to be trolled at approximately the said predetermined depth.
With respect to claim 3 Rychnovsky discloses said computing device is a handheld computing device 300, said handheld computing device having sensors, said sensors measuring an angle of said handheld computing device (smartphone), and also including a method for measuring line angles by aligning said handheld computing device to said fishing line, and said software program reading said sensors to obtain said line angle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rychnovsky (10,555,513) in view of Braunberger (2017/0059314).
The device as claimed is disclosed by Rychnovsky as stated in the rejection recited above for claims 2 and 3, but lacks as stated in claim 5 a wireless fishing line inclinometer, whereby said wireless fishing line inclinometer measures and transmits said calibration angle to said computing device.  Braunberger teaches using a wireless fishing line inclinometer 120, whereby said wireless fishing line inclinometer measures and transmits said calibration angle to said computing device 130.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wireless fishing line inclinometer in place of the smartphone of Rychnovsky as taught by Braunberger as an alternative old and well known inclinometer, whereby said wireless fishing line inclinometer measures and transmits said calibration angle to said computing device.
With respect to claim 6 he device as claimed is disclosed by Rychnovsky as stated in the rejection recited above for claims 2 and 3, but lacks a wireless line counter, whereby said wireless line counter transmits said calibration line length to said computing device. Braunberger teaches using a wireless line counter 112, whereby said wireless line counter transmits said calibration line length to said computing device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wireless line counter in the device  of Rychnovsky as taught by Braunberger to automatically determine the length of line played out, whereby said wireless fishing line counter measures and transmits said length to said computing device.
With respect to claim 7 the combination of Rychnovsky in view of Braunberger discloses said computing device is a marine electronics unit, and said means also includes a wireless fishing line inclinometer providing said calibration line angles.
With respect to claim 8 the combination of Rychnovsky in view of Braunberger discloses said computing device is a marine electronics unit, and said means also includes a wireless line counter providing said calibration line lengths.
With respect to claim 9 the combination of Rychnovsky in view of Braunberger discloses including a remote server, so that said remote server executes some portion of said software (broadly speaking this can be considered the smartphone, however, “remote servers or the cloud” are commonly used with smartphones to relieve the memory requirements of the smartphone).
Allowable Subject Matter
Claim 1 is allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The method as claimed in claim 1 is not disclosed or taught by the prior art including the steps of adjusting a fishing line rigged with said terminal tackle to a plurality of different calibration line lengths, so that said terminal tackle is submerged and trolled, and b. measuring a calibration line angle at a water surface for each said calibration line length respectively, and c. computing curve data which fits or approximately fits said calibration line lengths and said calibration angles, and d. using said curve data to derive and display said required line length for said predetermined depth, whereby e. setting said line rigged with said terminal tackle to said required line length will cause said terminal tackle to be trolled at approximately the said predetermined depth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855